Citation Nr: 1532361	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  97-18 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of a shell fragment wound of the right thigh.

2.  Entitlement to a rating in excess of 10 percent for varicose veins of the right leg, prior to September 28, 2006.

3.  Entitlement to a separate compensable rating for scars of the right thigh and right calf.


REPRESENTATION

Veteran represented by: Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Driever, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1964 to December 1968.

These claims come before the Board of Veterans' Appeals (Board) on appeal of a July 1996 rating decision, in which the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, continued 10 percent ratings assigned the Veteran's shrapnel wound, right thigh, the wound to his right calf muscle, group II, and varicose veins, right leg, with stasis dermatitis.  

By rating decision dated August 2007, the RO increased the rating assigned the varicose veins, right leg, to 40 percent, effective from September 28, 2006.  

The Board then issued a decision in February 2012 increasing the rating assigned residuals of a shell fragment wound of the right thigh to 30 percent, increasing the rating assigned residuals of a shell fragment wound of the right calf to 20 percent, denying a rating in excess of 10 percent for varicose veins, right leg, prior to September 28, 2006, and denying a rating in excess of 40 percent for varicose veins, right leg, from September 28, 2006. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2012, based on a Joint Motion For Partial Vacatur And Remand (joint motion), the Court issued an Order remanding for actions consistent with the joint motion that portion of the Board's decision denying a rating in excess of 30 percent for residuals of a shell fragment wound of the right thigh, denying a rating in excess of 10 percent for varicose veins, right leg, prior to September 28, 2006, failing to grant separate, compensable, staged ratings for scars of the right thigh and right calf, and failing to grant a separate compensable rating for degenerative joint disease of the right hip.    

The Board in turn remanded these claims to the RO, via the Appeals Management Center (AMC), in June 2013 and May 2014.  While the case was in remand status, by unappealed rating decision dated November 2013, the RO granted the Veteran service connection for a right hip disability and assigned that disability a 10 percent rating.  The issue of whether the Veteran is entitled to a separate compensable rating for degenerative joint disease of the right hip is thus not now before the Board.    

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this appeal thus contemplates both electronic records.   

The Veteran moved out of state during the course of this appeal, resulting in the transfer of his case.  Consequently, the RO in Wilmington, Delaware, now has jurisdiction over these claims.
 
This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board sincerely regrets the delay that will result from remanding these claims to the AOJ yet again, but as the Veteran's representative points out in his April 2015 Informal Hearing Presentation, such action is required given a complete lack of compliance with previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board has twice issued extremely comprehensive remands describing the information needed for the Board to decide these claims in light of the Court's October 2012 Order.  The AOJ was directed to ensure that it obtained such information from a VA examiner during a VA examination, but on each occasion, the examiner provided none of the requested information.  Unfortunately, the AOJ twice failed to return the inadequate examination reports for correction and/or addendum opinions. 

Inasmuch as the Board has had no luck obtaining the required information from a VA examiner conducting an examination and because, due to the prior two examinations, the Veteran's present state of health (as it pertains to the disabilities on remand) is already evident and of record, the Board believes it might be more fruitful to secure the information by having a medical professional provide the information based on a review of the electronic records, the pertinent parts of which are detailed below, rather than a physical evaluation of the Veteran.  

Accordingly, this case is REMANDED to the AOJ for the following actions:

1.  Transfer this case to a VA medical professional who has expertise in shell fragment wounds of the lower extremities, but not one who previously evaluated the Veteran during a VA examination.  The purpose of the transfer is to obtain information on the severity of the Veteran's service-connected right thigh wound, varicose veins of the right leg and scars of the right lower extremity, primarily for the period extending from the 1990s to 2013.  Ask the medical professional to do the following:

a.  Associate with the record your written qualifications for evaluating the Veteran's service-connected right thigh wound, varicose veins of the right leg and scars of the right lower extremity. 

b.  Review the Veteran's electronic records, including all information the Board mentions below, and indicate in writing in the record that your review included all pertinent information.  

c.  Discuss the severity of the Veteran's shell fragment wound of the right thigh, including each affected muscle group and impacted joints and nerves, from the 1990s forward.  

d.  In so doing, consider competent the Veteran's reports of lay-observable symptoms, such as pain, weakness, and difficulty ambulating.

e.  Per the Court's October 2012 Order, at the very minimum, discuss muscle group XIII and muscle group XIV.  (Opinion will be found deficient in the absence of discussion of BOTH muscle groups).  

f.  Discuss the history of the thigh wound (nature of injury, track of the fragments and course of initial treatment), the in-service and post-service symptoms the Veteran reported secondary to the wound, and the impairment the Veteran experienced due to the wound, including from the 1990s forward.  

g.  Refer to the January 2001 VA neurological examination report, which confirms the in-service right thigh wound and consequent impairment to muscle groups XIII and XIV.

h.  Indicate whether the damage to muscle group XIII shown on January 2001 VA examination was slight, moderate, moderately severe or severe.  

i.  Indicate whether the damage to muscle group XIV shown on January 2001 VA examination was slight, moderate, moderately severe or severe.  

j.  Also indicate whether that muscle damage was initially evident prior to January 2001 and, if so, identify when it became evident.  

k.  Acknowledging the December 2013 VA examination report, which confirms the right thigh wound but finds no resulting impairment, indicate whether and when the Veteran's muscle group XIV damage resolved.    

l.  Discuss the severity of the varicose veins in the Veteran's right leg, but only for the period preceding September 28, 2006.  

m.  Acknowledging conflicting evidence on this matter, specifically indicate whether the varicose veins shown prior to September 28, 2006 were due to, or aggravated by, the shell fragment wounds of the right lower extremity and/or the scar residuals. 

n.  Describe any associated edema shown prior to September 28, 2006 as intermittent or persistent and indicate whether it was accompanied by stasis pigmentation, eczema and/or ulceration.  

o.  Discuss the severity of the service-connected scars on the Veteran's right lower extremity, including for the period extending from the 1990s.  

p.  Acknowledging evidence of record suggesting additional post-service scarring secondary to other injuries, ensure that any discussion of the severity of the service-connected scars involves only those scars resulting from the Veteran's in-service wounds.  

q.  In so doing, record in detail the Veteran's in-service history of scarring.

r.  Reconcile conflicting evidence of record on this matter (perhaps due to a consideration of both service-connected and nonservice-connected scars), including two May 1996 VA examination reports, two February 1998 VA examination reports, a January 2001 VA examination report, a September 2006 VA examination report, a September 2009 VA examination report, an April 2010 VA examination report, a July 2010 VA examination report, and a December 2013 VA examination report.  

s.  Detail the nature and extent of all service-related scars, including their size, location, and tenderness, skin or tissue breakdown, adherence to underlying tissues, and any associated impairment in functioning, including from the 1990s to the present. 

t.  Comparing VA examination reports over the years, which appear to show that previously deep and adherent scars became superficial and non-adherent, identify any time periods following service during which the Veteran's service-connected scarring improved or worsened.  

u.  Provide detailed rationale with references to the record for all opinions expressed.  

2.  Review the VA medical professional's report to ensure it complies with the previous instructions and, if it does not, return it for correction or an addendum report. 

3.  Readjudicate these claims in light of all of the evidence of record, including that which is located on Virtual VA and VBMS.  If any benefit sought is denied, issue the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




